Citation Nr: 0911718	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for heart disease.  

2. Entitlement to service connection for a right shoulder 
disability.  

3. Entitlement to service connection for a low back 
disability.  

4. Entitlement to service connection for a right knee 
disability.  

5. Entitlement to service connection for a left knee 
disability.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1999 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1. There is no competent evidence of heart disease. 

2. There is no competent evidence of a right shoulder 
disability.

3. There is no competent evidence of a low back disability.  

4. There is no competent evidence of a right knee disability.

5. There is no competent evidence of a left knee disability.


CONCLUSIONS OF LAW

1. Heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2. A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

3. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

5. A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2006. The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and afforded the Veteran a VA examination in November 
2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for heart disease, if the disability is manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a low back or left knee 
abnormality.  

Service treatment records show that in March 1999 the Veteran 
fell on the side of his right knee and the assessment was 
calf strain.  In April 1999, he complained of right knee pain 
since March, and the assessment was ligament strain. 


On evaluation about a week later for right knee pain, the 
assessment was retropatellar pain syndrome and 
chondromalacia.  In January 2000, the stepped in a hole and 
hyperextended the knee, and the assessment was recurrent knee 
pain. 
 
In June 2002, the Veteran complained of right shoulder since 
he had played softball three weeks earlier.  The assessment 
was acromioclavicular joint inflammation. 

In March 2003, the Veteran complained of chest pain. A chest 
X-ray was normal.  An ECG was normal, except for sinus 
bradycardia.  The assessment was atypical chest pain.  

After service, on VA examination in November 2007.  History 
included atypical muscle pain and heart problems were ruled 
out by a cardiologist.  There was no history of right 
shoulder injury or injury to the lumbar spine.  There was no 
history combat-related knee injuries.  

On evaluation of the heart, cardiac rhythm was regular 
without a murmur.  X-ray revealed a normal heart size.  The 
diagnosis was no history, physical finding, or medical record 
indicative of heart disease.  

On evaluation of the right shoulder disability, the Veteran 
complained of occasional shoulder pain.  X-rays revealed a 
normal shoulder.  The pertinent findings were negative 
physical examination and X-rays.  

On evaluation of the low back, X-rays revealed a normal 
lumbar spine. The pertinent findings were negative physical 
examination and X-rays. 

On evaluation of the knees, the Veteran complained of 
occasional bilateral knee pain, particularly while running.  
X-rays revealed normal knees.  The pertinent findings were 
negative physical examination and X-rays. 



Analysis

On the basis of the service treatment records, neither a low 
back disability nor a left knee disability was affirmatively 
shown to have been present during service to establish 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a). 

After service, on VA examination in November 2007, the 
examiner found no evidence by clinical finding or by X-ray of 
a low back disability or of a left knee disability.  This 
evidence is uncontroverted.

In the absence of proof of a current low back disability or 
of a left knee disability, there can be no valid claims for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As for heart disease, a right shoulder disability, and a 
right knee disability, the Veteran was seen for chest pain, 
right shoulder pain, and recurrent right knee pain during 
service, but this is not enough to establish service 
connection.  There must be evidence of current disability, 
related to the complaints and findings during service. 
38 U.S.C.A. § 1110.

After service, on VA examination in November 2007, the 
examiner found no evidence by clinical finding or by X-ray of 
heart disease, a right shoulder disability, or a right knee 
disability.  This evidence is uncontroverted. 

In the absence of proof of a current heart disease, a right 
shoulder disability, or a right knee disability, there can be 
no valid claims for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).



As for the Veteran's statements, none of the claimed 
disabilities is a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of medical diagnoses, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claims. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claims.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of medical diagnoses, 
not capable of lay observation, and as there is no competent 
medical evidence of heart disease, right shoulder disability, 
low back disability, right knee disability, or left knee 
disability, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for a heart disease is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


